JUSTICE MYERSCOUGH delivered the opinion of the court: On June 8, 1995, the trial court admitted decedent Georgiana Overturf’s will and codicil to probate. The court also appointed decedent’s daughters, Shirley Green (appellant) and Marian Chapman (appellee), independent executrixes of the estate. For federal estate-tax purposes, decedent’s estate, including the personal probate-estate property ($327,100.64), the real probate-estate property ($716,283.73), and nonprobate joint-tenancy property ($605,811.88) totaled $1,649,196.25. Decedent’s will directed the executrixes to pay debts, expenses, and taxes out of her personal probate estate so that no beneficiary would be required to reimburse the estate. Decedent’s personal estate, however, did not contain sufficient assets to pay all the estate taxes and expenses. The court found the rule of equitable apportionment applied and ordered payment of a proportional share of estate taxes by the daughters, who are recipients of the nonprobate joint-tenancy assets. Green appealed, arguing the court erred in holding that the rule of equitable apportionment applied to decedent’s nonprobate estate. We reverse and remand with directions. I. BACKGROUND Decedent, a widow, died on March 29, 1995. In her will and codicil, decedent named her daughters sole beneficiaries of the probate estate and appointed them as independent coexecutrixes of the estate. Both daughters and their respective children were also recipients of decedent’s nonprobate joint-tenancy assets. The allocation of the joint tenancy property is as follows: $321,479.26 to Green, $4,161.52 to Green’s children, $273,989.04 to Chapman, and $6,182.06 to Chapman’s children. On June 8, 1995, the trial court admitted decedent’s will to probate. Shortly after, the daughters disclaimed their interests in the real probate property, and as a result, decedent’s grandchildren inherited decedent’s real probate estate. Both daughters agreed that they are responsible for their respective children’s estate tax obligations. The parties agreed that decedent’s estate’s debts totaled $473,886.96, including $374,886.96 in federal and state estate taxes, $49,500 in executor fees, and $49,500 in legal fees. Decedent’s will directs payments of estate taxes from her probated personal estate. Specifically, article fifth of the will states as follows: “I direct that my Executors hereinafter named retain possession of all of my farm real estate for the farm year in which my death occurs and the proceeds of the grain rents therefrom shall be considered part of my personal estate. I direct that my Executors pay from the rest, residue[,] and remainder of my personal estate (including the proceeds of the sale of grain raised in the year in which my death occurs) all of my just debts, funeral expenses, the expenses of administering my estate, the [fjederal [e]state [t]ax (if any), and all state inheritance taxes (if any) assessed any legatee or devisee under this [w]ill. It is my will that all estate and inheritance taxes which shall become payable by reason of my death shall be treated as part of my just debts[,] and no beneficiary shall be required to reimburse my estate for any estate or inheritance tax on his or her account or chargeable to him or her.” Decedent’s probate personal estate, however, only totaled $327,100.64, resulting in a $146,786.32 deficiency. The parties disagreed on how to pay the outstanding estate debts. Green argued the will provided that the death taxes should be paid from the probate estate, and equitable apportionment should not apply to the nonprobate estate. Chapman argued equitable apportionment should apply to the nonprobate estate and taxes attributable to the nonprobate assets should be paid from those assets. The parties agreed that due to the insufficiency of the decedent’s probated personal estate, each one would contribute to the estate. The parties then entered into an agreement that provided, without waiving their respective positions, Green would contribute $79,978.06 and Chapman would contribute $68,806.26 to the estate to pay the outstanding tax. These contribution amounts are proportionate to the nonprobate joint-tenancy assets that each party and their children received. On June 6, 2003, the trial court held a hearing on the issue of apportionment of the estate debts. On June 18, 2003, the court found equitable apportionment applied to the nonprobate estate. On July 2, 2002, Green filed a motion for reconsideration, which the court denied on July 30, 2003. This appeal followed. II. ANALYSIS On appeal, Green argues the trial court erred in applying equitable apportionment to decedent’s nonprobate estate because decedent’s will provided that estate taxes and fees attributable to nonprobate assets are to be paid from decedent’s probate estate. We agree.  The interpretation of a will is a question of law that this court reviews de novo. See Thomson v. Ricks, 21 Ill. App. 2d 465, 476, 158 N.E.2d 440, 445 (1959). The purpose of will interpretation is to ascertain and, if possible, give effect to the intention of the testator. Peck v. Drennan, 411 Ill. 31, 38, 103 N.E.2d 63, 66 (1951). In interpreting a particular provision of a will, the law authorizes and requires a consideration of the whole will. Further, the testator’s intention is to be gathered not from one clause of the will alone, but from the instrument as a whole and all of its parts, bearing in mind the plan of the testator as expressed in the entire will. Whitmore v. Starks, 17 Ill. 2d 202, 206, 161 N.E.2d 254, 257 (1959).  In deciding beneficiaries’ federal estate-tax obligations, Illinois courts have consistently applied the doctrine of equitable apportionment to permit the apportionment of the estate taxes among recipients of probate and nonprobate assets. However, Illinois does not allow equitable apportionment as to nonprobate assets where the testator has expressed a clear intention to the contrary. In re Estate of Fry, 188 Ill. App. 3d 336, 338-39, 544 N.E.2d 109, 111 (1989). The sole question in the case before us, therefore, is whether decedent expressed a clear intention contrary to equitable apportionment in her will. As stated above, decedent’s will stated that all estate and inheritance taxes shall be treated as part of her debts and no beneficiary shall be required to reimburse the estate for any estate or inheritance tax. In addition, in a codicil that decedent executed eight months before her death, decedent expressly stated as follows: “I give and bequeath upon my daughters, MARIAN CHAPMAN, of Pontiac, Illinois, and SHIRLEY GREEN of Saunemin, Illinois, in equal shares, share and share alike[,] all of my household goods, furnishings[,] and personal effects, including antiques, which I may own at the time of my death, it being my desire that my said two daughters be treated alike and equally insofar as possible.” The above language demonstrates decedent’s clear intention to treat her two daughters equally and not to require any beneficiaries to reimburse her estate for taxes from their personal accounts. Such language is similar to the language in question in Fry. In Fry, 188 Ill. App. 3d at 338, 544 N.E.2d at 110, article two of the decedent’s will provided as follows: “All estate and succession taxes, including interest and penalties payable by reason of my death, shall be paid out of and be charged against the principal of my residuary estate, without reimbursement from any person.” The decedent’s residuary estate, however, was insufficient to cover decedent’s estate taxes. The parties argued whether the doctrine of equitable apportionment should apply to the decedent’s nonprobate estate and whether the recipient of the nonprobate estate should be required to share in the taxes. The appellate court in Fry found that the language in article two clearly expressed the decedent’s intention that “the taxes be paid from the residuary estate and not from the nonprobate asset received by the respondent.” Fry, 188 Ill. App. 3d at 340, 544 N.E.2d at Ill. The court, therefore, held that “the doctrine of equitable apportionment cannot be applied here and thus the respondent cannot be required to share in the taxes and expenses of the estate.” Fry, 188 Ill. App. 3d at 340, 544 N.E.2d at Ill. The court lastly noted that “although the residuary estate will be exhausted, there are ample assets *** in the probate estate to pay the [fjederal estate taxes and the expenses of administration.” Fry, 188 Ill. App. 3d at 340, 544 N.E.2d at 111-12.  Similar to the decedent in Fry, decedent in the instant case clearly stated her desire not to have her daughters be personally responsible for her estate’s taxes. In addition, decedent’s probate estate also contains sufficient assets to satisfy the outstanding estate obligations. Therefore, decedent expressed a clear intention not to apply equitable apportionment of her nonprobate estate taxes in her will. Accordingly, we reverse the trail court’s judgment and hold that any deficiencies should be assessed against decedent’s probate real estate. III. CONCLUSION For the reasons stated, we reverse the trial court’s judgment. Reversed and remanded with directions. McCullough, j., concurs.